Electronically Filed
                                                      Supreme Court
                                                      SCWC-30065
                                                      05-JUN-2013
                                                      11:56 AM



                            SCWC-30065

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       WILLARD M. IMAMOTO, Petitioner/Plaintiff-Appellant,

                               vs.

KAHI MOHALA HOSPITAL, NAOMI MORGAN, DUDLEY AKAMA, THE DEPARTMENT
   OF THE ATTORNEY GENERAL, Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 30065; CIV. NO. 06-1-2068)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(by: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          It appearing that the judgment on appeal in the above

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for certiorari was filed,

see Hawai#i Revised Statutes § 602-59(a) (Supp. 2011); see also

Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2012),

          IT IS HEREBY ORDERED that Petitioner/Plaintiff-

Appellant Willard M. Imamoto’s application for writ of

certiorari, filed May 28, 2013, is dismissed without prejudice to

re-filing the application pursuant to HRAP Rule 40.1(a) (2012)

(“The application shall be filed within thirty days after the
filing of the intermediate court of appeals’ judgment on appeal

or dismissal order, unless the time for filing the application is

extended in accordance with this rule.”).

          DATED: Honolulu, Hawai#i, June 5, 2013.

Willard M. Imamoto,             /s/ Mark E. Recktenwald
petitioner, pro se
                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack




                                2